JUSTICE SCHWARTZ delivered the opinion of the court. On May 23, 1957, defendants were fined ‡1000 for violation of a number of sections of the Municipal Code relating to fire prevention. Defendants moved the court to vacate the judgment. That motion was continued from time to time until March 13, 1958, when it was overruled, and defendants appealed.  Defendants assert that the judgment was entered upon the oral stipulation that it would be set aside if and when a sprinkler system was installed in the building involved. They do not say that any time for the doing of the work was stipulated. The plaintiff contends that at the time the judgment was entered, its attorney advised defendants that if they had substantial work done by July 24, 1957, defendants could ask for “a little more time” to complete the work. Many continuances were asked after the expiration of that date. No precise understanding appears to have been entered into, and there is no basis on which this court can vacate the judgment. Stipulations of that sort in order to have any legal effect must be explicit and be made part of the record. Judgment affirmed. McCORMICK, P. J. and DEMPSEY, J., concur.